DETAILED ACTION

Acknowledgement


This action is in response to the amendment filed on 01/22/2021.


Status of Claims


Claims 1, 2, 8, 9 and 15 have been cancelled. 
Claims 1-19 are now pending.


Response to Arguments

The 35 U.S.C. 112(b) rejection of claims 2 and 8 is withdrawn due to submitted amendments.
Applicant's arguments filed on 01/22/2021 regarding the 35 U.S.C. 101 and 103 rejection of claims 1-19 have been fully considered. The Applicant argues the following.
  	As per the 101 rejection, the Applicant argues that (1) the “automated agent” does not amount to “mere instructions to apply or implement the abstract idea on a computer,  (2) a claim that recites “integrate” “fragments” of data, “into a specified data format” for computer processing recites a practical application, e.g. such recitation is rooted in technology and also adds practical application similar to 
As per argument (1), the Examiner respectfully disagrees. The “automated agent” recited in the claim is acknowledged as an additional element. However, the Applicant’s specification does not provide a lot of details about the structure and function of the “automated agent”. Based on the Applicant’s specification description of the automated agent in paragraph [0037] of “an automated agent created and deployed to automate probe and receive on-going project metrics”, and a description of “an enablement agent (e.g. running on a hardware processor)”, the Examiner interpreted the “automated agent” as software. The “automated agent” element along with the other additional element were view as are viewed as computer and software components that are used to perform the abstract idea of task and resource allocation. In other words, the additional elements automate a manual process of task and resource allocation.
As per argument (2), the Examiner respectfully disagrees. A claim that recites integrate” “fragments” of data, “into a specified data format” for computer processing may recite a practical application, if it is determined/shown, based on the Applicant’s specification, that the particular specified data format improves computer processing time.  The Applicant’s specification in paragraph states that the integration of the owners of historical data and consumers of the estimated and planning via cloud SaaS service platform may reduce computer system or hardware processor cycle time. The Applicant’s specification does not support/show that the specified data format improves computer processing time. 
As per argument (3), the Examiner respectfully disagrees. As per the 2019 PEG, a claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. The Examiner submits claims 1, 9, and 15 as amended describes a process of assisting a user to assess and plan a distributed development project which involves project management and task/resource allocation and therefore, falls under the abstract grouping of Certain Methods of Organizing Human Activity (e.g. managing personal behavior).
 	As per the 103 rejection, the Applicant argues that the cited references do not teach the limitations of amended claim 1 and that Blassin does not disclose or suggest that its “cognizable translation units” include “fragmented historical project metrics”, let alone material and labor cost, productivity, labor hours, split ratio, duration, size of the project and the quality of final project associated with a plurality of completed projects.
The Examiner respectfully disagrees. The combination of Knijnik and Blassin teach the limitations of amended claim 1. The Examiner submits the Blassin’s project/task related batches teach “fragmented historical project metrics” as these batches include input data (typically multiple files) that share common aspects such as a workflow, client-specific rules, quality expectations, content 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 9, and 15 includes the limitation of “…the fragmented historical project metrics including material and labor cost, productivity, labor hours, split ratio, duration, size of the project and the quality of final project associated with a plurality of completed projects”. The claims, as written, are not supported by the Applicant’s specification. The Applicant’s specification in paragraphs [0004] and [0006] refer to the above metrics as 


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention, “System and Method of Collecting Project Metrics to Optimize Distributed Development Efforts”, is directed to an abstract idea, specifically Certain Methods of Organizing Human Activity (e.g. managing personal behavior), without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination provide mere instructions to implement the abstract idea on a computer.
Step 1:  Claims 1-19 are directed to a statutory category, namely a system (claims 1-8), a computer-implemented method (claims 9-14) and a computer program product (claims 15-19).
Step 2A(1): Independent claims 1, 9, and 15 are directed to an abstract idea of Certain Methods of Organizing Human Activity, based on the following claim limitations: users contribute historical project metrics and submit a request for project planning, execution plan, and task split; perform analysis of productivity factors to define an impact on a team composition and task split on a project development; identify trade-offs for client metrics and develop a set of contours for different development options, determining the team composition and task splits and the impact of a team composition and task split on the project development; assigning the task splits to corresponding target workers; and probe and receive on-going project metrics”. These claims describes a process of assisting a user to assess and plan a distributed development project which involves project management and task/resource allocation. Dependent claims 2-8, 10-14, and 16-19 further limit the assessing, planning, management and task/resource allocation aspects of independent claims 1, 9, and 15. These limitations, under the broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” which includes managing personal behavior (e.g. social activities, teaching, and following rules or instructions) and thus recite an abstract idea. Certain Methods of Organizing Human Activity encompass activity of a single person (e.g. a person following a set of instructions), activity that involve multiple people (e.g. a commercial interaction), and certain activity between a person and a computer (e.g. a method of anonymous loan shopping).
Step 2A (2): This judicial exception is not integrated into a practical application. Independent claims 1, 9, and 15 recite additional elements of SaaS platform, an application programming interface, integrate the historical project metrics into a specified data format for processing, a productivity factor analyzer, a task splitter processing device, an indifference curve identifier processing device, a development optimizer 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Independent claims 1, 9, and 15 recite additional elements of an SaaS platform, an application programming interface Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). Therefore, claims 1-19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception and thus are not patent eligible.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Knijnik et al. (US 2017/0249574 A1) in view of Blassin et al. (US 2016/0162478 A1) and in further view of Kariv et al. (US 2016/0335602 A1).
As per claim 1 (Currently Amended) A system comprising (Knijnik e.g. Fig. 1, A project management system that is capable of automatic task generation for a project and automatic allocation of resources, and managements of tasks [0008].): 
Knijnik in in view of Blassin teach a software as a service platform including an application programming interface, allowing users to contribute historical project metrics, and to submit a request for project planning, execution plan, and task split, the software as a service platform configured to receive the historical project metrics, which are fragmented, via the application programming interface and integrate the historical project metrics into a specified data format for processing, the fragmented historical project metrics including material and labor cost, productivity, labor hours, split ratio, duration, size of the project and the quality of final project associated with a plurality of completed projects; 
Knijnik teaches a cloud based project management system with a GUI that allows users to contribute historical project metrics such as labor cost, labor hours, duration, productivity, split allocation, and quality of the final project associated with a plurality of completed projects, and to submit a request for project planning, execution plan, and task split (Knijnik e.g. Fig. 1, A cloud based project management system 100 that is configured to automatically obtain a request for a project to be implemented. The system 100 includes a GUI 114 that permits users to provide data for use or storage by the system and to create a project object in the system ([0029], [0067], and [0068]). Input includes a description of the project, the type of project, the total labor force (in hours or days) needed for the project, 
Knijnik does not explicitly teach a software as a service platform including an application programming interface, the software as a service platform configured to receive the historical project metrics, which are fragmented, via the application programming interface and integrate the historical project metrics into a specified data format for processing and the historical project metric of size of the project.
However, Blassin teaches a software as a service platform including an application programming interface, the software as a service platform configured to receive the historical project metrics, which are fragmented, via the application programming interface and integrate the historical project metrics into a specified data format for processing and the historical project metric of size of the project 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Knijnik’s project management system to include a SaaS platform, an API, and integrate project metrics into a specified format as taught by Blassin in order to combine automation processes and human tasks through a flexible workflow engine (Blassin e.g. [0782]).
Knijnik teaches a productivity factor analyzer processing device running on one or more hardware processors, based on the historical project metrics, performing analysis of one or more productivity factors with one or more quantifiers to define an impact of a team composition and task split on a project development
Knijnik teaches a task splitter processing device running on one or more of the hardware processors, performing identification of one or more split points that minimize negative impacts from a geographically distributed environment in communication and team collaboration (Knijnik e.g. A project management system comprising a project divider that separates a project into a set of tasks based on said project data records and the characteristics of said resources [0022]. In order to perform the task allocation process, the system receives information such as username, practice area, level of expertise, and team about each professional. This information is maintained for all resources in an organization, regardless of location. This allows the best resource for a particular project to be allocated regardless of data (i.e. location) [0105]. The system chooses a preferred resource for that task, based on factors such as level of skill, resources of the team of the project, cost, etc. ([0108] & [0109]).), Knijnik does not explicitly teach, however, Blassin teaches the task splitter processing device quantifying a split impact at least based on time zone and communication needs in the geographically distributed environment (Blassin e.g. Fig. 1 The project manager interface 100 may facilitate access to crowd source resources, outsource center resources, internal resources, and the like for processing one or more tasks in a project [0064]. The interface 100 may facilitate visually configuring workflows so that tasks, individually or in groups, may be assigned to a portion of the workflow. A configured workflow may facilitate automated routing, distribution, and processing of tasks [0066]. Crowd-workers may be sourced from any jurisdiction [0376]. Time-based remote worker 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Knijnik’s project management system to split tasks based on a location profile, tasks, competencies and time limitations (e.g. time zone) of workers as taught by Blassin in order to accomplish one or more goals associated with a business process project, while enabling processing of one or more other business process projects contemporaneously (Blassin e.g. [0415]).
Knijnik in view of Blassin and Kariv teach an indifference curve identifier processing device running on one or more of the hardware processors, identifying trade-offs for client metrics and developing a set of contours for different development options; and 
Knijnik teaches developing different development options (Knijnik e.g. Fig. 1, The system 100 analyzes the level of expertise required for a particular task and generates a list of all possible resources [0108]. The machine learning engine is capable of analyzing information pertaining to tasks and resources used to perform the tasks to develop associations between the information and generate forecasts corresponding to task completion, resource utilization, and financial inlays and outlays [0070].) 
Knijnik nor Blassin explicitly teach an indifference curve identifier processing device running on one or more of the hardware processors, identifying trade-offs for client metrics and developing a set of contours for different development options.
However, Kariv teaches an indifference curve identifier processing device running on one or more of the hardware processors and developing a set of contours for different development options. (Kariv e.g. Fig. 1 Application 118, Kariv teaches developing utility curves to identify multi-dimensional measure of individual preferences for use in a number of human capital/human resource applications [0002]. Preferences such as risk aversion, loss aversion, ambiguity (uncertainty) aversion, present bias and time discounting (individual internal rate of return or time preferences) and social (distributional) preferences may be used in developing personal utility curves or indifference curves, wherein the utility or indifference curves provide insight into their performance potential or actual 
The Examiner submits that at the time of the effective filing date that it would have been obvious to one of ordinary skill in the art to modify Knijnik in view of Blassin to include the use of utility curves or functions to provide insight into individual or group performance and to identify trade-offs for client metrics as taught by Kariv in order to help an organization understand the relationship between the strategic choices of the organization and how its talent is trained and managed (Kariv e.g. [0009]).
Knijnik teaches a development optimizer processing device running on one or more of the hardware processors, determining the team composition and task splits based on the one or more split points, the set of contours, and the impact of a team composition and task split on the project development (Knijnik e.g. Fig. 1, The machine learning engine is capable of generating information for use with forecasting and optimizing decisions (including allocation of tasks). The machine learning engine is capable of analyzing this information to develop associations between the information and generate forecasts corresponding to task completion, resource utilization, and financial inlays and outlays. The machine learning engine can determine the best resources to allocate for each task, which resources are likely to work best together (e.g. team/group) for completion of a particular task, how long each kind of engagement, project or task will take, and forecast demand for services or sales [0070].), Knijnik also teaches wherein an importance placed on a given constraint is characterized as an objective, the given constraint including at least one of: time, cost, quality and risk, wherein a trade-off is 231511.am4performed among the time, cost, quality and risk, in determining a solution for the team composition and task splits
Knijnik in view of Blassin teach the software as a service platform assigning the task splits to corresponding target workers; and 
Knijnik teaches assigning the task splits to corresponding target workers (Knijnik e.g. Fig. 1, The project divider assigns a single task from the set of tasks to a single resource within said resources [0023]. The system 100 analyzes the level of expertise required for a particular task and generates a list of all possible resources. The system chooses a preferred resource for that task, based on factors such as level of skill, resources of the team of the project, cost, etc. ([0108] & [0109]).)
Knijnik in view of Blassin teach a software as a service platform (Blassin e.g. The methods and systems may be adapted for use with any kind of private, community, or hybrid cloud computing network or cloud computing environment including those which involve features of software as a service (SaaS), platform as a service (PaaS), and/or infrastructure as a service (IaaS) [1322].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Knijnik’s project management system to include a SaaS platform and an API as taught by Blassin in order to combine automation processes and human tasks through a flexible workflow engine (Blassin e.g. [0782]).
Knijnik teaches an automated agent created and deployed to automate probe and to receive on-going project metrics. (Knijnik e.g. The system disclosed is capable of collecting feedback based on historical data and tracking variable resource characteristics, and applying machine learning algorithms in 
As per claim 9 (Currently Amended), A computer-implemented method of assessing and planning for a distributed development project, the method performed by one or more hardware processors, comprising (Knijnik e.g. Fig. 15, Method steps of the invention can be performed by one or more programmable processors executing a computer program to perform functions of the invention [0162].): 
Knijnik in view of Blassin teach receiving by a software as a service platform including an application programming interface, historical project metrics, which are fragmented, and integrating the historical project metrics into a specified data format for processing, the fragmented historical project metrics including material and labor cost, productivity, labor hours, split ratio, duration, size of the project and the quality of final project associated with a plurality of completed projects; (See claim 1a for response.)
Knijnik teaches analyzing, based on the historical project metrics, one or more productivity factors with one or more quantifiers to define an impact of a team composition and task split on a project development; (See claim 1b for response.)
Knijnik in view of Blassin teach identifying one or more split points that minimize negative impacts from a geographically distributed environment in communication and team collaboration, a split impact being quantified at least based on time zone and communication needs in the geographically distributed environment; (See claim 1c for response.)
Knijnik in view of Blassin and Kariv teach identifying trade-offs for client metrics and developing a set of contours for different development options; (See claim 1d for response.)
Knijnik teaches determining the team composition and task splits based on the one or more split points, the set of contours, and the impact of a team composition and task split on the project development; 431511.am4 (See claim 1e for response.)
Knijnik teaches characterizing as an objective an importance placed on a given constraint, the given constraint including at least one of: time, cost, quality and risk, wherein a trade-off is performed among the time, cost, quality and risk, in determining a solution for the team composition and task splits; and (See claim 1e for response.)
Knijnik teaches creating and deploying an automated agent to automate probe and to receive on-going project metrics. (See claim 1g for response.)
As per claim 15 (Currently Amended), A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device to cause the device to
Knijnik in view of Blassin teach allow users via a software as a service platform including an application programming interface, to contribute historical project metrics, and to submit a request for project planning, and execution plan and task split, the software as a service platform configured to receive the historical project metrics, which are fragmented, via the application programming interface and integrate the historical project metrics into a specified data format for processing, the fragmented historical project metrics including material and labor cost, productivity, labor hours, split ratio, duration, size of the project and the quality of final project associated with a plurality of completed projects; (See claim 1a for response.)
Knijnik teaches analyze one or more productivity factors with one or more quantifiers to define an impact of a team composition and task split on a project development; (See claim 1b for response.)
Knijnik in view of Blassin teach identify one or more split points that minimize negative impacts from a geographically distributed environment in communication and team collaboration, a split impact being quantified at least based on time zone and communication needs in the geographically distributed environment; (See claim 1c for response.)
Knijnik in view of Blassin and Kariv teach identify trade-offs for client metrics and developing a set of contours for different development options; (See claim 1d for response.)
Knijnik teaches determine the team composition and task splits based on the one or more split points, the set of contours, and the impact of a team composition and task split on the project development; (See claim 1e for response.)
Knijnik teaches characterize as an objective an importance placed on a given constraint, the given constraint including at least one of: time, cost, quality and risk, and perform a trade-off among the time, cost, quality and risk, in determining a solution for the team composition and task splits; (See claim 1e for response.)
Knijnik teaches assign the task splits to targeted workers; and (See claim 1f for response.)
Knijnik teaches create and deploy an automated agent to automate probe and to receive on-going project metrics. (See claim 1g for response.)
As per claim 2 (Original), Knijnik in view of Blassin and Kariv teach the system of claim 1, Knijnik in view of Blassin teach wherein the software as a service platform comprises a dashboard and an application programming interface (API) to allow the users to register, allow registered users to submit metrics data associated with completed and on-going projects. (Blassin e.g. Fig. 1, Blassin teaches methods and systems for creating and intelligently distributing cognizable translation units (i.e. fragments) among internal workers, outsourcing centers, and crowd workers and methods and systems for on-demand translation (Abstract). The methods and systems may be adapted for use with any kind of private, community, or hybrid cloud computing network or cloud computing environment including those which involve features of software as a service (SaaS), platform as a service (PaaS), and/or infrastructure as a service (IaaS) [1322]. Translation service platforms and methods 
As per claims 3, 10, and 16 (Original), Knijnik in view of Blassin and Kariv teach the system of claim 1, method of claim 9, and computer program product of claim 15, Knijnik also teaches wherein the task splitter quantifies the impact using a task dependency graph associated with geographically distributed teams. (Knijnik e.g. The machine learning tool receives and executes pre-defined rules customized for the creation of system objects (e.g. projects, tasks, resources) and variables associated with those objects, and the execution and association of objects with one another such as the task allocation process [0069]. The machine learning engine generates forecasts corresponding to task completion, resource utilization, and financial inlay and outlays and can determine the best resources to allocate for each task, which resources are likely to work best together for completion of a particular task, how long each kind of engagement, project, or task will take, and forecast demand for services and sales [0070]. Fig. 9 is an illustration of predecessors or tasks that need to be completed by a resource before another task is assigned [0041]. Figs. 11a and 11b are illustrations of a resource’s time 
As per claims 4, 11, and 17 (Original), Knijnik in view of Blassin and Kariv teach the system of claim 1, the method of claim 9, and computer program product of claim 15, Knijnik also teaches wherein the different development options comprise options associated with the different combination of cost, quality, scope of a project, and deadline. (Knijnik e.g. After the user enters certain information corresponding to the creation of a new project, such as the type of project, description, total labor force needed, total cost for the project, start date, deadline date, etc., the server machine calls the best practices engine to determine tasks to complete the project [0074]. The machine learning engine generates forecasts corresponding to task completion, resource utilization, and financial inlay and outlays and can determine the best resources to allocate for each task, which resources are likely to work best together for completion of a particular task, how long each kind of engagement, project, or task will take, and forecast demand for services and sales [0070]. Time and quality indicators are used to generate resource and team rankings by the program controller 128 in the system 100 [0101].)
As per claims 5, 12, and 18 (Original), Knijnik in view of Blassin and Kariv teach the system of claim 1, the method of claim 9, and computer program product of claim 15, Knijnik also teaches wherein the task splitter processing device generates different combinations of teams with attributes that include geographic location, skills, and a number of tasks needed to be completed. (Knijnik e.g. Fig. 1, A project divider separates a project into a set of tasks based on said project data records 
As per claims 6, 13, and 19 (Original), Knijnik in view of Blassin and Kariv teach the system of claim 1, the method of claim 9, and computer program product of claim 15, wherein a contour in the set of contours is generated by fixing a value of a utility function, the utility function created as a combination of mapping an impact of the project development with cost and duration as metrics and identifying a utility curve for a plurality of different requirements comprising quality and completion time.
Knijnik nor Blassin explicitly teach wherein a contour in the set of contours is generated by fixing a value of a utility function, the utility function created as a combination of mapping an impact of the project development with cost and duration as metrics and identifying a utility curve for a plurality of different requirements comprising quality and completion time. 

The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Knijnik in view of Blassin to include the 
As per claims 7 and 14 (Previously Presented), Knijnik in view of Blassin and Kariv teach the system of claim 1 and method of claim 9, Knijnik also teaches wherein the task assignment is completed through automating an enablement agent to update an electronic calendar associated with the target workers, create the task assignment in an electronic work planner, send alerts via an electronic-mail to notify the target workers. (Knijnik e.g. Figs. 1, 10, & 11, The system learns each resource’s capability and customizes scheduling needs based on a resource’s characteristics and availability [0008]. The system monitors the schedule of all resources, including the chronological order of all tasks assigned to a resource and ensures that all scheduling is transparent to the resource ([0121] and [0123]). The system 100 automatically send alerts (e.g. email) to every resource to whom is assigned a new task, by generating an alert that includes all of the task information and sending the alert with the task to the user device 108 of the resource (Fig. 10, [0101], and [0125]). The system 100 tracks all task, comparing the estimated duration to the actual duration for completing a task (Fig. 13 & [0139]). All tasks are tracked on a calendar as shown in Fig. 11.)
As per claim 8 (Previously Presented), Knijnik in view of Blassin and Kariv teach the system of claim 1, Knijnik also teaches a memory device coupled to the one or more hardware processors, wherein a data format is defined for storing the historical project metrics in the memory device (Knijnik e.g. Fig. 1, The project Knijnik also teaches wherein an application programming interface is defined for 331511.am3execution via the software as a service platform, and a dashboard is created for execution via the software as a service platform, the dashboard allowing the users to submit the historical project metrics and on-going project metrics. (Knijnik e.g. The system 100 includes a graphical user interface (GUI) presenter 114 which is provided to the user device by the server machine 102 which permits the users to provide data for use or storage by the system; receive alerts, notifications, requests for data, and other information from the system 100 ([0067] & [0068]). Using the system 100, a user is able to create a project object in the system [0074]. Figs. 7-10 is an illustration of a task creation webpage to be used by a project manager which includes a dashboard feature [0056].)

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605.  The examiner can normally be reached on M-F 7-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 


/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624